DETAILED ACTION

This Office Action is in response to the communication filed 08/27/2021. 
Current status of the claims:
Claims 1-30 are previously presented and rejected. 
Claims 10, 17-18 have been cancelled by way of the Amendment submitted 06/22/2021.
Claims 1-9, 11-16, 19-30 remain pending. The detail office action to the pending claim is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the submission, filed on 08/27/2021.  Since the continued examination under 37 CFR 1.114 is requested by the Applicant, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114 and the Applicant's submission filed on 08/27/2021 has been entered.


Response to Amendment
Receipt is acknowledged of Applicant’s request for entry of the Amendment submitted. By this amendment, the Claims 1, 9, 12, 16, 21, 26, and 30 have been amended and claims 10, 17-18 have been cancelled.

Response to Claim Rejections under 35 USC § 103
Applicant’s Remarks Made in an Applicants Arguments/Remarks, filed in response rejection of pending claims under 35 USC § 103 as being unpatentable over Wernersson, Khan and Ko have been fully considered. However, it is noted that the claims have been amended. The amendment, specifically to independent claims 1, 12, 21 and 26 includes new feature which is not in previously rejected claims. Further, the amendment, specifically to the independent claims is the result of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9, 11-16, 19-30 are rejected under 35 U.S.C. 103 as being unpatentable over US2002/0193146 to Wallace et al (“Wallace”) in view of US2012/0328031 to Pajukoski et al  (“Pajukoski”) (The comments in parentheses apply to the prior art document) 
 RE claims 11 and 21, Wallace discloses a method (e.g. Wallace: Title, Abstract) and an apparatus (e.g. Wallace: Figs. 2-5) for wireless communication at a transmitting device (e.g. Wallace: Title, Abstract), 2comprising:  a processor of the transmitting device (e.g. Wallace: Figs. 12, 18 and Para [0009]), 4memory in electronic communication with the processor (e.g. Wallace: Figs. 12, 18, and Para [0009]), the method/memory/processor configured to:  3receive a signal from a receiving device 
The subject matter of claims 1 and 21 differs from Wallace in that Wallace does not explicitly disclose the feature: [wherein the signal indicating the antenna topology comprises at least one of an indication that the receiving device comprises a single-polarization antenna or an indication that the receiving device lacks a dual-polarization antenna], as recited in currently amended claims 1 and 21. However, Pajukoski teaches or suggests, in the same field of endeavor, wherein the received signal indicates antenna topology of the receiving device, the received signal includes at least one of an indication that the receiving device comprises a single-polarization antenna or an indication that the receiving device lacks a dual-polarization antenna (e.g., Pajukoski, Fig. 3, Paras [0079], [0096], [0116]-[0117], [0127]-[0128], [0136]-[0137], [0147]-[0148]: the received signal includes at least one of an 

RE claims 2 and 22 Wallace disclose the method of claim 1 and the apparatus of claim 21, wherein selecting the diversity scheme comprises selecting, based at least in part on the antenna topology, a diversity scheme including a cyclic delay diversity type (e.g. Wallace, Fig. 17, Paras [0062], [0107]-[0110], [0120]-[0121]: selects transmission diversity including delay diversity based at least in part on the capability information), and wherein an adjustable delay associated with the cyclic delay diversity type is selected based at least in part on the antenna topology (e.g. 

RE claim 3 Wallace disclose the method of claim 2, further comprising: selecting the adjustable delay associated with the cyclic delay diversity type based at least in part on the antenna topology (e.g. Wallace, Fig. 17, Paras [0056], [0062], [0107]-[0110], [0120]-[0121]: selects transmission diversity including delay diversity, wherein the selection is by applying phase shift (e.g., cyclic delay) to signals transmitted form each antennas to provide signal diversity, wherein the delay type is selected based on the on the capability information of the receiving device).  

RE claims 4 and 23 Wallace disclose the method of claim 1 and the apparatus of claim 22, further comprising: determining, based at least in part on the antenna topology, that the receiving device does not support wireless transmissions performed using an excluded diversity type, and wherein selecting the diversity scheme comprises selecting, based at least in part on the antenna topology, a diversity scheme different from the excluded diversity type (e.g. Wallace, Figs. 3, 13-14, Paras [0062], [0104]-[105], [0107], [0109]: based on the capability information (i.e. antenna topology) the transmitting device may select (only) a particular diversity type from a plurality of diversity types for wireless transmission to the receiving device. In other words, if the capability information (i.e. antenna topology) indicates that the receiving device does not support or exclude a particular diversity type, the transmitting device does not select the diversity scheme that is not supported or excluded.) 


  
RE claim 6 Wallace disclose the method of claim 1, wherein the diversity scheme for performing the wireless transmission to the receiving device comprises a diversity scheme for transmitting a plurality of concurrent signals; or a diversity scheme for transmitting the wireless transmission using a plurality of transmit chains included in the transmitting device, or both (e.g. Wallace, Figs. 3, 7, 13-14 and Paras [0062], [0073], [0104] [0109]: the transmitting device may have more than one antenna which may be capable of transmitting or receiving multiple wireless transmissions to the receiving device; or the transmitting device comprises a diversity scheme for transmitting a plurality of signals to the receiving device using a plurality of transmit channels or paths.)
RE claims 7 and 25 Wallace disclose the method of claim 1 and the apparatus of claim 21, wherein the signal from the receiving device indicating the antenna topology supported by the receiving device is included in an autonomous transmission from the receiving device (e.g. Wallace, Paras [0126]-[0127]: in some cases, the system allows the receiver to query (send) the transmitting device as part of the request for the capability information (i.e. antenna topology). Hence, the signal is received as part of unscheduled (i.e. autonomous) transmission from the receiving device and/or in response to a request signal transmitted to the receiving device requesting the indication of the antenna topology.)

RE claim 8 Wallace disclose the method of claim 1, further comprising: transmitting a request signal to the receiving device requesting the signal from the receiving device indicating the antenna topology (e.g. Wallace, Step 402 of Fig.  13, Para [0104]: sends a request signal to the receiving device requesting the signal from the receiving device indicating the antenna topology the number of receive antennas of the receiving device.)

RE claim 9 Wallace disclose the method of claim 1, wherein the signal indicating the antenna topology further comprises an indication of at least one of a receive chain count for the receiving device, an available antenna type supported by the receiving device, or a lack of support by the receiving device for an antenna type (e.g. Wallace, Step 402 of Fig. 13, Paras [0104]-[0105]: indication of the number of receive antennas of the receiving device may include a receive channel or path of one (e.g. single receive antenna), which is different from the transmit channels or path of two or more of transmitting device).  
RE claim 10. (Canceled).
 
RE claim 11 Wallace disclose the method of claim 1, wherein the receiving device comprises at least one of a base station, or a wireless communication system simulator, or a test equipment (e.g. Wallace, Figs. 6, 12 and Paras [0097]-[0098]: aspects of the process may be implemented by a receiving device and transmitting device, which is example of the corresponding devices. Hence, the transmitting device is an example of the receiving device. Conversely, the receiving device is an example of the transmitting device.)

RE claims 12 and 26 Wallace discloses a method (e.g. Wallace: Title, Abstract) and an apparatus for wireless communication at a receiving device (e.g. Wallace: Figs. 19-20), comprising: a processor of the receiving device (e.g. Wallace: Figs. 19-20), memory coupled with the processor (e.g. Wallace: Figs. 19-20), the memory and the processor configured to: transmit a signal to a transmitting device indicating an antenna topology supported by the receiving device (e.g. Wallace, Figs.  13-14, Paras [0104], [0107]: the transmitting device receives a capability information from a receiving device, wherein the capability information includes a number of receive antennas used (i.e. antenna topology supported) at the receiving device), [….];(e.g. Wallace, Figs. 3, 13-14, Paras [0062], [0104], [0107], [0109]: wherein the capability information signal, the diversity scheme including one or more diversity types from a plurality of diversity types); and receive a wireless transmission transmitted by the transmitting device employing a diversity scheme that is supported by the antenna topology (e.g. Wallace, Figs. 18, Paras [0125]-[0126], [0141]: the transmission device transmits a wireless transmission to the receiving device based on the selected transmission scenario. The selected transmission scenario being a diversity technique (scheme)). 
The subject matter of claims 12 and 26 differs from Wallace in that Wallace does not explicitly disclose the feature: [wherein the signal indicating the antenna topology comprises at least one of an indication that the receiving device comprises a single-polarization antenna or an indication that the receiving device lacks a dual-polarization antenna], as recited in currently amended claims 12 and 26. However, Pajukoski teaches or suggests, in the same field of endeavor, wherein the received signal indicates antenna topology of the receiving device, the received signal includes at least one of an indication that the receiving device comprises a single-polarization 
RE claims 13 and 27 Wallace discloses the method of claim 12 and the apparatus of claim 26, wherein transmitting the signal to the transmitting device indicating the antenna topology comprises transmitting an autonomous transmission that includes the signal indicating the antenna topology (e.g. Wallace, Paras [0126]-[0127]: in 
RE claims 14 and 28 Wallace discloses the method of claim 12 and the apparatus of claim 26, further comprising: receiving a request signal from the transmitting device requesting the signal indicating the antenna topology, wherein transmitting the signal to the transmitting device comprises transmitting the signal to the transmitting device indicating the antenna topology supported by the receiving device based at least in part on the request signal (e.g. Wallace, Step 402 of Fig.  13, Para [0104]: sends a request signal to the receiving device requesting the signal from the receiving device indicating the antenna topology the number of receive antennas of the receiving device.)

RE claims 15 and 29 Wallace discloses the method of claim 12 and the apparatus of claim 26, wherein the antenna topology does not support at least one of a frequency diversity or a multi-polarization diversity, for a plurality of concurrent wireless transmissions to the receiving device (e.g. Wallace, Figs. 3, 13-14, Paras [0062], [0104]-[105], [0107], [0109]: the unsupported or excluded diversity type comprises at least one of a multi-polarization diversity type.)

RE claims 16 and 30 Wallace discloses the method of claim 12 and the apparatus of claim 26, wherein the signal indicating the antenna topology further comprises an indication of at least one of a receive chain count for the receiving device, an available antenna type supported by the receiving device, or a lack of support by the 

RE claim 17. (Canceled)  

RE claim 18. (Canceled)  
RE claim 19 Wallace discloses the method of claim 12, wherein receiving the wireless transmission comprises receiving a plurality of concurrent signals transmitted by the transmitting device (e.g. Wallace, Figs. 3, 7, 13-14 and Paras [0062], [0073], [0104] [0109]: the transmitting device may have more than one antenna which may be capable of transmitting or receiving multiple (concurrent) wireless transmissions to the receiving device, and/or the transmitting device comprises a diversity scheme for transmitting plurality (concurrent) of signals to the receiving device using a plurality of transmit channels or paths.)
RE claim 20 Wallace discloses the method of claim 12, wherein the receiving device comprises at least one of a base station, a wireless communication system simulator, or a test equipment (e.g. Wallace, Figs. 6, 12 and Paras [0097]-[0098]: aspects of the process may be implemented by a receiving device and transmitting device, which is example of the corresponding devices. Hence, the transmitting device is an example of the receiving device. Conversely, the receiving device is an example of the transmitting device.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of Reference Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday - Friday (9 - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BERHANU TADESE/Primary Examiner, Art Unit 2632